Title: From Thomas Jefferson to James Madison, 1 June 1792
From: Jefferson, Thomas
To: Madison, James



My Dear Sir
Philadelphia June 1. 1792.

I sent you last week some of Fenno’s papers in which you will have seen it asserted impudently and boldly that the suggestions against members of Congress were mere falshoods. I now inclose his Wednesday’s paper. I send you also a copy of Hamilton’s notes. Finding that the letter would not be ready to be delivered before the Pr’s return, I made notes corresponding with his, shewing where I agreed, where I did not, and I put his and mine into the Pr’s hands, to be perused at his leisure. The result was that he approved of the letter’s remaining as it was, particularly on the article of Debts, which he thought a subject of justification and not merely of extenuation.—He never received my letter of the 23d. till yesterday. He mentioned it to me in a moment when nothing more could be said than that he would take an occasion of conversing with me on the subject. I have letters from France censuring the appointment there in the severest terms. Adieu my dear Sir. Your’s affectionately

Th: Jefferson

